DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 24 September 2021 is acknowledged.  Claims 1-8 and 11-17 are pending.

Response to Arguments
Applicant’s statement of common ownership citing 35 U.S.C. 102(b)(2)(C) is sufficient to disqualify the Son ‘182 reference as prior art and thus overcomes the 35 U.S.C. 103 rejections of claims 1-8 and 11-17 made in the final rejection filed 27 July 2021.  The 35 U.S.C. 103 rejections of claims 1-8 and 11-17 have been withdrawn.

Allowable Subject Matter
Claims 1-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the display devices of claims 1 and 14 in the combination of limitations as claimed, noting particularly the limitations, “a driving voltage line disposed on the second interlayer insulating layer and crossing the scan line, wherein one of the first interlayer insulating layer and the second interlayer 
The closest prior art of record was Son et al. (US Patent Application Publication 2016/0204182).  See the final rejection filed 27 July 2021.  However, this reference has been disqualified as prior art by a statement of common ownership under 35 U.S.C. 102(b)(2)(C).
None of the other prior art of record individually or in combination teach the aforementioned limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/C.M.R./Examiner, Art Unit 2893        

/MATTHEW L REAMES/Primary Examiner, Art Unit 2896